Filed 12/15/21 Tanriverdi v. City of Ontario CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 VERDI TANRIVERDI,

          Plaintiff and Appellant,                                       E075198

 v.                                                                      (Super. Ct. No. CIVDS1717680)

 CITY OF ONTARIO,                                                        OPINION

          Defendant and Respondent.


         APPEAL from the Superior Court of San Bernardino County. Bryan F. Foster,

Judge. Affirmed.

         Verdi Tanriverdi, in pro. pro., Plaintiff and Appellant.

         Best Best & Krieger, Jessica K. Lomakin, Allen Ho and Holland Stewart, for

Defendant and Respondent.




                                                             1
                                              I.

                                     INTRODUCTION

       Verdi Tanriverdi owns 31 adjacent parcels in the City of Ontario. After

discovering that each parcel had trash and overgrown weeds, the City imposed $3,410 in

abatement fees ($110 for each parcel), but reduced the fees to $1,500 after Tanriverdi

contested them. Tanriverdi then sued the City for various claims, which generally

asserted the fees are unlawful and that the City violated his federal civil rights in

imposing them. The trial court entered judgment in the City’s favor, and Tanriverdi

appeals. We affirm the judgment.

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Each year, the City inspects vacant parcels for nuisances. In May 2016, the City

inspected 31 parcels that Tanriverdi owns and found that they had nuisance conditions,

including trash and overgrown weeds. The City issued Tanriverdi a Notice of Violation

(NOV) for each parcel on May 4, 2016. Each NOV carried a $110 fee for Tanriverdi’s

failure to abate the nuisances, so he was assessed $3,410 in abatement fees. The NOVs

informed Tanriverdi that “[i]f you disagree with this [NOV], or wish to present

extraordinary circumstances, you may request a hearing. This hearing must be requested

within ten (10) days of the date of this [NOV] and must be requested in writing.”

       Tanriverdi did not request a hearing. Instead, about three months later, Tanriverdi

filed a “Claim for Damages to Person or Property” with the City under the Government



                                              2
Claims Act (Gov. Code, §§ 900 et seq.; GCA) in which he alleged the City damaged his

parcels and impermissibly imposed the abatement fees. Tanriverdi also disputed whether

the City “actually inspected each property” before issuing the NOAs.

       The City eventually reduced the total amount Tanriverdi owed for the abatement

costs to $1,500. Tanriverdi never paid the fees.

       Instead, Tanriverdi sued the City in September 2017. After the City successfully

demurred to Tanriverdi’s complaint, he filed a First Amended Complaint (FAC) asserting

various claims under state and federal law. The City again demurred, and the trial court

sustained the demurrer in part and overruled it in part.

       The trial court described the FAC as “poorly draft[ed],” “extremely confusing,”

and “difficult to ascertain a cognizable cause of action.” The court noted that although

the FAC’s caption identifies only six causes of action, the FAC alleges 11 causes of

action. “As an example of the confusing nature of the [FAC],” the trial court observed

that the sixth cause of action alleged “no cognizable cause of action,” which was the case

for “essentially . . . every purported cause of action.” The trial court thus found that “[t]o

the extent [Tanriverdi] seeks to challenge the fees assessment, his claim is barred” for his

failure to exhaust his administrative remedies. The court therefore sustained the City’s

demurrer “brought on the ground of failure to exhaust administrative remedies, without

leave to amend.” The trial court also sustained the demurrer because Tanriverdi violated

the GCA, but allowed him leave to amend. The trial court found, however, that

Tanriverdi’s federal civil rights claims “survive[d]” the City’s demurrer because the City



                                              3
did not address them in its demurrer and Tanriverdi did not have to exhaust his

administrative remedies before bringing the claims.

       Tanriverdi then filed his operative Second Amended Complaint (SAC) alleging

seven causes of action. The thrust of Tanriverdi’s claims is that the City unlawfully

assessed the “arbitrary, tyrannical and despotic” abatement fees, which he claims violated

his civil rights and constitute unlawful property tax increases.

       In his first cause of action, Tanriverdi alleges the City violated Title 18 United

States Code section 242, and Title 42 United States Code sections 1983, 1985, and 1986.

The second cause of action alleges the City assessed the abatement fees in violation of

the Ontario Municipal Code (OMC). The third cause of action likewise asserts the fees

violate various provisions of the Government Code, the OMC, and the California

Constitution (Propositions 13 and 218). The SAC’s fourth cause of action alleges the

City violated Tanriverdi’s rights under the Fourth, Eighth, and Fourteenth Amendments.

In the fifth cause of action, Tanriverdi asserts the City violated Title 18 United States

Code sections 1951, 1961, and 1962, provisions of the Racketeer Influenced and Corrupt

Organizations Act (RICO). Similarly, the sixth cause of action for “abuse of power”

alleges that the City violated Title 42 United States Code section 1986 and the OMC.

Finally, the seventh cause of action alleges the City discriminated against Tanriverdi in

violation of Title 42 United States Code section 2000 et seq. (Title VII) because he is a

property owner.




                                              4
       The City demurred to the SAC. The trial court sustained the demurrer in part and

overruled it in part, although the court did not explain its reasoning. The trial court

sustained the demurrer without leave to amend as to the SAC’s second, third, fifth, sixth,

and seventh causes of action. The trial court also sustained the demurrer without leave to

amend as to most of the SAC’s first and fourth causes of action. The trial court found,

however, that both causes of action stated cognizable claims for violation of the Fourth

and Eighth Amendments to the federal Constitution. The trial court later granted the

City’s motion for summary judgment on those claims, reasoning that the City did not

search or seize Tanriverdi’s property in violation of the Fourth Amendment and the

abatement fees were not excessive in violation of the Eighth Amendment. The trial court

entered judgment for the City, and Tanriverdi timely appealed.

                                             III.

                                       DISCUSSION

       Tanriverdi argues the trial court erred by sustaining the City’s demurrers to the

FAC and SAC without leave to amend and granting its motion for summary judgment.
               1
We disagree.




       1
          We note that we have had considerable difficulty understanding Tanriverdi’s
filings. We agree with the trial court that the FAC is “extremely confusing” and it is
“difficult to ascertain” what its claims are. The SAC and Tanriverdi’s appellate briefs are
also unclear and difficult to follow.

                                              5
       A. The Trial Court Properly Sustained the City’s Demurrers

          1. Standard of Review

       “‘A trial court’s order sustaining a demurrer without leave to amend is reviewable

for abuse of discretion “even though no request to amend [the] pleading was made.”

[Citation.] While it is the plaintiff’s burden to show “that the trial court abused its

discretion” and “show in what manner he can amend his complaint and how that

amendment will change the legal effect of his pleading” [citation], a plaintiff can make

“such a showing . . . for the first time to the reviewing court” [citation].’” (Mercury Ins.

Co. v. Pearson (2008) 169 Cal.App.4th 1064, 1072.) Thus, “[t]o meet this burden, a

plaintiff must submit a proposed amended complaint or, on appeal, enumerate the facts

and demonstrate how those facts establish a cause of action. [Citations.] Absent such a

showing, the appellate court cannot assess whether or not the trial court abused its

discretion by denying leave to amend.” (Cantu v. Resolution Trust Corp. (1994) 4

Cal.App.4th 857, 890.)

       We “liberally construe[]” a complaint’s allegations. (CLD Construction, Inc. v.

City of San Ramon (2004) 120 Cal.App.4th 1141, 1146.) “‘On appeal from a judgment

dismissing an action after sustaining a demurrer without leave to amend, the standard of

review is well settled. The reviewing court gives the complaint a reasonable

interpretation, and treats the demurrer as admitting all material facts properly pleaded.

[Citations.] The court does not, however, assume the truth of contentions, deductions or

conclusions of law. [Citation.] The judgment must be affirmed “if any one of the several



                                              6
grounds of demurrer is well taken. [Citations.]” [Citation.] However, it is error for a

trial court to sustain a demurrer when the plaintiff has stated a cause of action under any

possible legal theory. [Citation.] And it is an abuse of discretion to sustain a demurrer

without leave to amend if the plaintiff shows there is a reasonable possibility any defect

identified by the defendant can be cured by amendment. [Citation.]’ [Citation.]”

(McAllister v. Los Angeles Unified School Dist. (2013) 216 Cal.App.4th 1198, 1206.)

         “If the court sustained the demurrer without leave to amend, as here, we must

decide whether there is a reasonable possibility the plaintiff could cure the defect with an

amendment. [Citation.] If we find that an amendment could cure the defect, we conclude

that the trial court abused its discretion and we reverse; if not, no abuse of discretion has

occurred. [Citation.] The plaintiff has the burden of proving that an amendment would

cure the defect. [Citation.]” (Shifando v. City of Los Angeles (2003) 31 Cal.4th 1074,

1081.)

            2. Forfeited Claims

         In his opening brief, Tanriverdi does not mention his Fourteenth Amendment

claim in his fourth cause of action, his fifth cause of action for the City’s alleged

violations of RICO, his sixth cause of action for “abuse of power,” or his seventh cause

of action for discrimination. He therefore forfeited any argument that the trial court

erroneously sustained the City’s demurrer to these claims, so we need not address them.

(Aptos Council v. County of Santa Cruz (2017) 10 Cal.App.5th 266, 296 fn. 7 [“Issues not

raised in the appellant’s opening brief are deemed waived or abandoned”].)



                                              7
          3. Tanriverdi did not meet the GCA’s six-month statute of limitations

       Tanriverdi does not dispute that he had to comply with the GCA. We conclude

that Tanriverdi failed to meet the GCA’s statute of limitations. As a result, his second

and third claims were untimely filed, so the trial court properly sustained the City’s

demurrer to those claims without leave to amend.

       In general, the GCA applies to claims against a public entity for damages or

monetary relief. (See Canova v. Trustees of Imperial Irrigation Dist. Employee Pension

Plan (2007) 150 Cal.App.4th 1487, 1493; City of Stockton v. Superior Court (2007) 42

Cal.4th 730, 738.) Unless a specific exception applies, “[a] suit for ‘money or damages’

includes all actions where the plaintiff is seeking monetary relief, regardless whether the

action is founded in ‘“tort, contract or some other theory.”’” (Hart v. County of Alameda

(1999) 76 Cal.App.4th 766, 778.) Thus, the GCA does not apply to claims for

nonpecuniary actions, “such as those seeking injunctive, specific or declaratory relief.”

(Loehr v. Ventura County Community College Dist. (1983) 147 Cal.App.3d 1071, 1081.)

       Tanriverdi seeks only monetary relief for his claims, so the GCA applies to his

claims. (Hart v. County of Alameda, supra 76 Cal.App.4th at p. 778.) This means that

Tanriverdi’s claims are subject to the GCA’s statute of limitations unless they are exempt

from the GCA’s requirements.

       “Suits against a public entity are governed by the specific statute of limitations

provided in the Government Code, rather than the statute of limitations which applies to

private defendants.” (Dominguez v. City of Alhambra (1981) 118 Cal.App.3d 237, 244.)



                                              8
With some exceptions not applicable here, the GCA provides that a lawsuit against a

public entity must be filed no later than six months after the entity rejects the plaintiff’s

GCA claim. (Gov. Code, §§ 911.2, subd. (a); 945.6, subd. (a)(1); Roberts v. County of

Los Angeles (2009) 175 Cal.App.4th 474, 478-479.)

       Documents that Tanriverdi attached to the SAC to prove his compliance with the

GCA show that he did not comply with the GCA’s six-month statute of limitations. (See

Hoffman v. Smithwoods RV Park, LLC (2009) 179 Cal.App.4th 390, 400 [courts may

consider documents attached to complaint in ruling on demurrer].) The City rejected

Tanriverdi’s claim on August 15, 2016, meaning that he had until February 2017 to file

suit. (See Roberts v. County of Los Angeles, supra, 175 Cal.App.4th at pp. 478-479.) He

did not do so until September 2017, so he did not meet the GCA’s six-month statute of

limitations.

       “Exceptions to the filing requirement not specifically enumerated in the

Government Claims Act have occasionally been allowed, but only where the claim is

based on a statute or statutory scheme that includes a functionally equivalent claim

process.” (Gatto v. County of Sonoma (2002) 98 Cal.App.4th 744, 764.) For instance,

Tanriverdi’s federal civil claims are exempt. (Ibid.) His second and third causes of

action, which are brought under the OMC and California law and seek monetary

damages, are not exempt from the GCA’s six-month statute of limitations. (See ibid.)




                                               9
       In short, Tanrvideri’s second and third causes of action are barred by the GCA’s

six-month statute of limitations. The trial court therefore properly sustained the City’s

demurrer without leave to amend as to those claims.

       B. The Trial Court Properly Granted the City’s Motion for Summary Judgment on

Tanriverdi’s Federal Civil Rights Claims

       Tanriverdi alleged that the City unlawfully searched and seized his property in

violation of the Fourth Amendment by issuing the NOAs and resulting abatement fees.

He also asserted that the abatement fees constituted an excessive fine under the Eighth

Amendment. We conclude the trial court did not err in granting the City’s summary

judgment motion on Tanriverdi’s Fourth and Eighth Amendment claims in his first and

fourth causes of action.

          1. Standard of Review

       “A party moving for summary judgment bears the burden of persuasion there is no

triable issue of material fact and is entitled to judgment as a matter of law. A defendant

satisfies this burden by showing one or more elements of the cause of action in question

cannot be established or there is a complete defense to that cause of action. If the

defendant meets this initial burden, the opposing party must then make a prima facie

showing of the existence of a triable issue of material fact. [Citation.] [¶] We review the

denial of a motion for summary judgment de novo. [Citation.] We strictly construe the

moving party’s affidavits and liberally construe the opposing party’s affidavits. We

accept as undisputed facts only those portions of the moving party’s evidence that are not



                                             10
contradicted by the opposing party’s evidence. (City of San Diego v. Superior Court

(2006) 137 Cal.App.4th 21, 25.) Thus, “[w]hen deciding whether to grant summary

judgment, the court must consider all of the evidence set forth in the papers (except

evidence to which the court has sustained an objection), as well as all reasonable

inferences that may be drawn from that evidence, in the light most favorable to the party

opposing summary judgment.” (Avivi v. Centro Medico Urgente Medical Center (2008)

159 Cal.App.4th 463, 467.)

          2. The Trial Court Properly Granted Summary Judgment

       The Fourth Amendment prohibits the government from conducting an

unreasonable “search” or “seizure.” (U.S. const., amend IV.) When inspecting

Tanriverdi’s property, the City viewed all of his property from publicly accessible

property and remained on public property at all times. As a result, the City did not

unreasonably search Tanriverdi’s property under the Fourth Amendment. (See United

States v. Perea-Rey (9th Cir. 2012) 680 F.3d 1179, 1186 [“[A] warrant is not required to

observe readily visible items within the curtilage, and ‘officers [need not] shield their

eyes when passing by a home on public thoroughfares’ [citation]”]; Florida v. Riley

(1989) 488 U.S. 445, 450 [government officials do not violate the Fourth Amendment by

“‘observ[ing] what is visible to the naked eye’” because “the home and its curtilage are

not necessarily protected from inspection that involves no physical invasion”].)

       The City also did not unreasonably seize Tanriverdi’s property. Under the Fourth

Amendment, “[a] ‘seizure’ of property occurs when there is some meaningful



                                             11
interference with an individual’s possessory interests in that property.” (United States v.

Jacobsen (1984) 466 U.S. 109, 113.) A seizure violates the Fourth Amendment only if it

is unreasonable. To determine whether a seizure is unreasonable, courts “must balance

the nature and quality of the intrusion on the individual’s Fourth Amendment interests

against the importance of the governmental interests alleged to justify the intrusion.”

(United States v. Place (1983) 462 U.S. 696, 703.)

       Even if the City “seized” Tanriverdi’s property by issuing the NOVs and

abatement fees, it did not do so unreasonably. The City’s officials remained on public

property at all times and imposed the abatement fees in accordance with the OMC after

observing the nuisance conditions on Tanriverdi’s parcels. In the NOVs, the City

thoroughly explained their decision with supporting documentation, cited the applicable

OMC provisions, and outlined Tanriverdi’s options for challenging the abatement fees.

After Tanriverdi disputed the fees, the City reduced them to $1,500 in the interests of

justice. The City’s enforcement of its nuisance ordinances was reasonable and thus did

not violate the Fourth Amendment. (See Santana v. City of Tulsa (10th Cir. 2004) 359

F.3d 1241, 1243 [city did not violate Fourth Amendment by removing nuisance

conditions on private property and imposing $3,000 nuisance abatement fee]; Freeman v.

City of Dallas (5th Cir. 2001) 242 F.3d 642 [city did not violate Fourth Amendment

because destruction of privately owned “nuisance structures” was reasonable]; Samuels v.

Meriwether (8th Cir. 1996) 94 F.3d 1163, 1168 [“[A]n abatement carried out in

accordance with procedural due process is reasonable in the absence of any factors that



                                            12
outweigh governmental interests.”].) The trial court therefore properly granted the City

summary judgment on Tanriverdi’s Fourth Amendment claim.

       The trial court also properly granted summary judgment on Tanriverdi’s Eighth

Amendment claim. “The Eighth Amendment prohibits the imposition of excessive fines.

The word ‘fine,’ as used in that provision, has been interpreted to be ‘“a payment to a

sovereign as punishment for some offense.’” (People v. Gutierrez (2019) 35 Cal.App.5th

1027, 1040.) To determine whether a fine is excessive, we ask whether the fine is

“grossly disproportional to the gravity of [the] offense.” (United States v. Bajakajian

(1998) 524 U.S. 321, 334.) To make that assessment, we consider “(1) the defendant’s

culpability; (2) the relationship between the harm and the penalty; (3) the penalties

imposed in similar statutes; and (4) the defendant’s ability to pay.” (People ex rel.

Lockyer v. R.J. Reynolds Tobacco Co. (2005) 37 Cal.4th 707, 728.) Applying these

factors, we conclude the abatement fees were not excessive under the Eighth

Amendment.

       First, Tanriverdi does not and cannot dispute that, as the owner of the parcels, he is

liable for their nuisance conditions.

       Second, the abatement fees were reasonably related to the harm. Although

Tanriverdi was originally assessed $3,410 in abatement fees, the City reduced the total to

$1,500, meaning that Tanriverdi was assessed an abatement fee of about $48.40 for each

parcel. Tanriverdi argues the fees were still grossly disproportionate because the actual

cost of abatement, which he paid, was $225. But the fees were imposed to cover the



                                             13
costs of abatement, including “administrative and investigative costs” associated with

assessing the nuisance conditions and imposing the abatement fees. (OMC sec. 6-9.02.)

According to the City, the $110 fee “reflects the cost conducting code enforcement and

issuing the [NOVs].” Tanriverdi provides no argument or evidence that suggests the

reduced fee of $48.40 for each NOV is “grossly disproportionate” to the harm caused by

the nuisance conditions on his properties given the administrative costs the City incurred

to assess his properties and issue the NOVs.

       Third, the City submitted evidence that the fees are not disproportionate to those

imposed by comparable provisions. In particular, the City provided evidence showing

that the City of Sacramento imposes a penalty of up to $1,500 plus all costs of abatement

and a “Fire Declaration Fee” if a property in Sacramento has nuisance weed conditions.

Tanriverdi, on the other hand, did not provide any evidence about abatement fees

imposed by other municipalities for comparable nuisance conditions.

       Fourth and finally, there is no evidence that Tanriverdi cannot pay the $1,500 fine.

In fact, he does not argue that he cannot pay it.

       Because all four factors we consider to determine whether a fee is excessive under

the Eighth Amendment support a finding that the abatement fees the City imposed were

proper, we conclude the fees do not violate the Eighth Amendment. The trial court

therefore properly granted the City’s motion for summary judgment on Tanriverdi’s first

and fourth causes of action.




                                             14
                                        IV.

                                  DISPOSITION

     The judgment is affirmed. The City may recover its costs on appeal.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                           CODRINGTON
                                                                           J.

We concur:


McKINSTER
             Acting P. J.


FIELDS
                       J.




                                        15